PER CURIAM:
Andre Lamar Woody petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration. He seeks an order from this court directing the district court to act and permission to file his petition in forma pauperis. We find there has been no undue delay in the district court. Accordingly, although we grant Woody’s motion to proceed in forma pauperis, we deny his petition for mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.